GRIFFIN, Judge,
concurring specially.
On the face of his petition, petitioner makes a cogent argument that an affidavit setting out the matters referenced in section 27.52, Florida Statutes, is required as a predicate for appointment of the public defender. We do not know why it was not required in Brevard County in the three eases where certiorari has been sought. It does not appear, however, that the public defender has sought below to set aside the appointments because they were made in violation of the statute’s mandate. If we had the benefit of such a proceeding below and resulting order, we might better appreciate the issues involved. Whether such affidavits are lacking, if so, why, who should assure their completion and when they should be done are matters that will have to await a better record before we could entertain certiorari.